              Case 5:19-cv-03034-EJD Document 38 Filed 01/15/21 Page 1 of 3



 1 Josh Arebalo, pro se

 2
   2452 North Bogus Basin Rd
   Boise, Idaho 83702
 3 Telephone: (415) 516-2553
   joshworksit@icloud.com
 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                           NORTHERN DISTRICT OF CALIFORNIA
 8

 9 JOSH AREBALO,                                Case No.: 5:19-cv-03034-EJD
10                    Plaintiff;                PLAINTIFF’S JOSH AREABLO’S
11          vs.                                 SUPPLEMENTAL RESPONSES TO
                                                DEFENDANT APPLE, INC.’S
12 APPLE, INC., a California Corporation;       REQUEST FOR PRODUCTION, SET
     and DOES 1 through 10, inclusive,          ONE
13
                      Defendants
14                .                                 Complaint filed: May 31, 2019
                                                    Trial Date: none set
15

16
     PROPOUNDING PARTY:                       Defendant APPLE, INC.
17
     RESPONDING PARTY:                        Plaintiff JOSH AREBALO
18
     SET NUMBER:                              One
19

20
     TO DEFENDANT APPLE, INC., AND TO DEFENDANT’S ATTORNEYS OF
21
     RECORD:
22
           Plaintiff JOSH AREBALO (“Plaintiff”), pursuant to Federal Rule of Civil
23
     Procedure Rule 26(e), hereby supplements his original responses in
24
           PLAINTIFF’S OBJECTIONS & RESPONSES TO DEFENDANT’S
25
           REQUEST FOR PRODUCTION, SET ONE
26
     Plaintiff was able to obtain a copy of the lease agreement for the Shaker Heights, Ohio
27

28                                      1
     PLAINTIFF’S SUPPLEMENTAL RESPONSES TO DEFENDANT’S
     REQUEST FOR PRODUCTION, SET ONE
                                                                       Case No. 5:19-cv-03034-EJD
             Case 5:19-cv-03034-EJD Document 38 Filed 01/15/21 Page 2 of 3



 1 rental and produced the documents responsive the original Request for Production.

 2

 3

 4 Dated: January 15, 2021                  PLAINTIFF
 5

 6
                                                /s/
 7                                               JOSH AREBALO
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                      2
     PLAINTIFF’S SUPPLEMENTAL RESPONSES TO DEFENDANT’S
     REQUEST FOR PRODUCTION, SET ONE
                                                                    Case No. 5:19-cv-03034-EJD
              Case 5:19-cv-03034-EJD Document 38 Filed 01/15/21 Page 3 of 3



 1                              CERTIFICATE OF SERVICE CASE
 2 CASE: Josh Arebalo v. Apple Inc.
     CASE NO.: USDC-NDCA 5:19-cv-03034-EJD
 3
            I, Josh Arebalo, Plaintiff and party to this matter on January 15, 2021, served the
 4
   attached document(s):
 5         PLAINTIFF’S JOSH AREABLO’S SUPPLEMENTAL RESPONSES TO
 6         DEFENDANT APPLE, INC.’S REQUEST FOR PRODUCTION, SET ONE

 7 in this action by placing true and correct copies thereof, enclosed in sealed envelope(s)

 8 addressed as follows:

 9
   Mitchell F. Boomer, Esq.
10 Scott P. Jang, Esq.
   Atticus Lee, Esq.
11 JACKSON LEWIS P.C.
   50 California Street, 9th Floor
12 San Francisco, CA 94111
   E-mail: scott.jang@jacksonlewis.com
13 E-mail: yuki.cruse@jacksonlewis.com
   E-mail: lauretta.adams@jacksonlewis.com
14
            [ ] BY MAIL: United States Postal Service by placing sealed envelopes with the
15
     postage thereon fully prepaid, placed for collection and mailing on this date, following
16
     ordinary business practices, in the United States mail at San Francisco, California. [( )
17
     Courtesy copy by fax.]
18
            [ X ] BY ELECTRONIC TRANSMISSION: I caused such document(s) to be
19
     electronically transmitted to the above email address (by written agreement, confirming
20
     letter dated and signed MM/DD/YY).
21
            Executed on January 15, 2021 at San Francisco, California.
22

23

24
                                                                   _________________________
25
                                                                      Josh Arebalo
26

27

28                                      3
     PLAINTIFF’S SUPPLEMENTAL RESPONSES TO DEFENDANT’S
     REQUEST FOR PRODUCTION, SET ONE
                                                                         Case No. 5:19-cv-03034-EJD
